
	

113 HR 896 IH: Quality Care for Moms and Babies Act
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 896
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XI of the Social Security Act to improve
		  the quality, health outcomes, and value of maternity care under the Medicaid
		  and CHIP programs by developing maternity care quality measures and supporting
		  maternity care quality collaboratives.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Quality Care for Moms and
			 Babies Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Quality measures for maternity care under Medicaid and
				CHIP.
					Sec. 3. Quality collaboratives.
				
			2.Quality measures
			 for maternity care under Medicaid and CHIP
			(a)In
			 generalSection 1139A of the
			 Social Security Act (42 U.S.C. 1320b–9a) is amended by adding at the end the
			 following new subsection:
				
					(j)Mother and
				Infant care (MIC) quality measures
						(1)In
				generalAs part of the pediatric quality measures program
				established under subsection (b) and the Medicaid Quality Measurement Program
				established under section 1139B(b)(5)(A), the Secretary shall—
							(A)review quality
				measures endorsed under section 1890(b)(2) that relate to the care of
				childbearing women and newborns, particularly with respect to the application
				of such measures to the Medicaid and CHIP programs under titles XIX and XXI,
				and identify omissions and deficiencies in the application of those measures to
				such programs;
							(B)develop and
				publish a set of maternity care quality measures for the Medicaid and CHIP
				programs under titles XIX and XXI (in this subsection referred to as the
				Mother and Infant Care (MIC) quality measures) in accordance
				with the requirements of paragraphs (2) and (3); and
							(C)on an ongoing
				basis, review the MIC quality measures and develop and publish any
				modifications of, or additions or deletions to, such measures that reflect the
				development, testing, validation, and consensus process described in paragraph
				(4).
							(2)Process for
				initial review and publication
							(A)Consultation and
				public commentNot later than
				January 1, 2016, the Secretary shall—
								(i)solicit public comment on the proposed MIC
				quality measures; and
								(ii)consult with the
				stakeholders identified in paragraph (6)(A) regarding such measures.
								(B)Publication of
				initial set of measuresNot
				later than January 1, 2017, the Secretary shall identify and publish the
				initial MIC quality measures.
							(3)Requirements
							(A)In
				generalThe MIC quality measures shall—
								(i)be evidence-based;
								(ii)utilize risk
				adjustment or risk stratification methodologies, if appropriate;
								(iii)utilize attribution methods to specify the
				clinicians, facilities, and other entities that the measures are applicable
				to;
								(iv)be pilot-tested with regard to scientific
				validity, feasibility, and attribution method; and
								(v)include a balance
				of each of the types of measures listed in
				subparagraph (B).
								(B)List of types of
				measuresThe measures listed in this subparagraph are the
				following:
								(i)Measures of the
				process, experience, efficiency, and outcomes of maternity care, including
				postpartum outcomes.
								(ii)Measures that
				apply to—
									(I)women and newborns who are healthy and at
				low risk, including measures of appropriately low-intervention, physiologic
				birth in low-risk women; and
									(II)women and newborns at higher risk.
									(iii)Measures that
				apply to—
									(I)childbearing
				women; and
									(II)newborns.
									(iv)Measures that
				apply to care during—
									(I)pregnancy;
									(II)intrapartum
				period; and
									(III)the postpartum
				period.
									(v)Measures that
				apply to—
									(I)clinicians and
				clinician groups;
									(II)facilities;
									(III)health plans;
				and
									(IV)accountable care organizations.
									(vi)Measurement
				of—
									(I)disparities;
									(II)care
				coordination; and
									(III)shared
				decisionmaking.
									(C)Physiologic
				definedFor purposes of this
				paragraph, the term physiologic means characteristic of or
				conforming to the normal functioning or state of the body or a tissue or organ,
				normal, and not pathologic.
							(D)ConstructionNothing in this paragraph shall be
				construed as supporting the restriction of coverage, under title XIX or XXI or
				otherwise, to only those services that are evidence-based, or in any way
				limiting available services.
							(4)Ongoing review
				of the MIC measures;
				eMeasures
							(A)Contracts with
				qualified entitiesNot later
				than June 30, 2017, the Secretary, acting through the Agency for Healthcare
				Research and Quality, in consultation with the Centers for Medicare &
				Medicaid Services, shall enter into grants, contracts, or intergovernmental
				agreements with qualified measure development entities for the purpose of
				identifying quality of care issues that are not adequately addressed by the MIC
				quality measures and developing, testing, and validating modifications of, or
				additions or deletions to, the MIC quality measures, and creating eMeasures for
				data collection related to the MIC quality measures.
							(B)Qualified
				measure development entity definedFor purposes of this
				paragraph, the term qualified measure development entity means an
				entity that—
								(i)has demonstrated
				expertise and capacity in the development and testing of quality
				measures;
								(ii)has adopted
				procedures for quality measure development that ensure the inclusion of—
									(I)the views of the individuals and entities
				referred to in
				paragraph (3)(B)(v) and whose
				performance will be assessed by the measures; and
									(II)the views of
				other individuals and entities (including patients, consumers, and health care
				purchasers) who will use the data generated as a result of the use of the
				quality measures;
									(iii)for the purpose of ensuring that the MIC
				quality measures meet the requirements to be considered for endorsement under
				section 1890(b)(2), has provided assurances to the Secretary that the measure
				development entity will collaborate with—
									(I)the
				Secretary;
									(II)the
				consensus-based entity with a contract under section 1890(a)(1); and
									(III)stakeholders
				(including those stakeholders identified in
				paragraph (6)(A)), as
				practicable;
									(iv)has transparent
				policies regarding governance and conflicts of interest; and
								(v)submits an
				application to the Secretary at such time, and in such form and manner, as the
				Secretary may require.
								(C)eMeasures
								(i)In
				generalA qualified measure
				development entity with a grant, contract, or intergovernmental agreement under
				subparagraph (A) shall consult with
				the voluntary consensus standards setting organizations and other organizations
				involved in the advancement of evidence-based measures of health care that the
				Secretary consults with under subsection (b)(3)(H) and section 1139B(b)(5)(A)
				to create, as part of the MIC quality measures, eMeasures that are aligned with
				the measures developed under the pediatric quality measures program established
				under subsection (b) and the Medicaid Quality Measurement Program established
				under section 1139B(b)(5)(A).
								(ii)eMeasure
				definedFor purposes of this subparagraph, the term
				eMeasure means a measure for which measurement data (including
				clinical data) will be collected electronically, including through the use of
				electronic health records and other electronic data sources.
								(D)EndorsementAny modifications of, or additions or
				deletions to, the MIC quality measures shall be submitted by the qualified
				measure development entity to the consensus-based entity with a contract under
				section 1890(a)(1) to be considered for endorsement under section
				1890(b)(2).
							(5)Maternity
				consumer assessment of health care providers and systems surveys
							(A)Adaption of
				surveysNot later than January 1, 2018, for the purpose of
				measuring the care experiences of childbearing women and newborns, the Agency
				for Healthcare Research and Quality shall adapt the Consumer Assessment of
				Healthcare Providers and Systems program surveys of—
								(i)providers;
								(ii)facilities;
				and
								(iii)health
				plans.
								(B)Surveys must be
				effectiveThe Agency for
				Healthcare Research and Quality shall ensure that the surveys adapted under
				subparagraph (A) are effective in
				measuring aspects of care that childbearing women and newborns experience,
				which may include—
								(i)various types of
				care settings;
								(ii)various types of
				caregivers;
								(iii)considerations
				relating to pain;
								(iv)shared
				decisionmaking;
								(v)supportive care
				around the time of birth; and
								(vi)other topics
				relevant to the quality of the experience of childbearing women and
				newborns.
								(C)LanguagesThe
				surveys adapted under
				subparagraph (A) shall be available
				in English and Spanish.
							(D)EndorsementThe
				Agency for Healthcare Research and Quality shall submit any Consumer Assessment
				of Healthcare Providers and Systems surveys adapted under this paragraph to the
				consensus-based entity with a contract under section 1890(a)(1) to be
				considered for endorsement under section 1890(b)(2).
							(E)ConsultationThe adaption of (and process for applying)
				the surveys under
				subparagraph (A) shall be conducted
				in consultation with the stakeholders identified in
				paragraph (6)(A).
							(6)Stakeholders
							(A)In
				generalThe stakeholders identified in this subparagraph
				are—
								(i)the various
				clinical disciplines and specialties involved in providing maternity
				care;
								(ii)State Medicaid
				administrators;
								(iii)maternity care
				consumers and their advocates;
								(iv)technical experts
				in quality measurement;
								(v)hospital, facility
				and health system leaders;
								(vi)employers and
				purchasers; and
								(vii)other
				individuals who are involved in the advancement of evidence-based maternity
				care quality measures.
								(B)Professional
				organizationsThe
				stakeholders identified under
				subparagraph (A) may include
				representatives from relevant national medical specialty and professional
				organizations and specialty societies.
							(7)Authorization of
				appropriationsThere are
				authorized to be appropriated $16,000,000 to carry out this subsection. Funds
				appropriated under this paragraph shall remain available until
				expended.
						.
			(b)Conforming
			 amendments
				(1)Section 1139A of
			 the Social Security Act (42 U.S.C. 1320b–9a) is amended—
					(A)in subsection
			 (a)(6), in the matter preceding subparagraph (A), by inserting and the
			 Medicaid and CHIP Payment and Access Commission after
			 Congress; and
					(B)in subsection (i),
			 by striking subsection (e) and inserting subsections (e)
			 and (j).
					(2)Section
			 1139B(b)(4) of such Act (42 U.S.C. 1320b–9b(b)(4)) is amended by inserting
			 and the Medicaid and CHIP Payment and Access Commission after
			 Congress.
				3.Quality
			 collaboratives
			(a)GrantsThe Secretary of Health and Human Services
			 (in this section referred to as the Secretary) may make grants to
			 eligible entities to support—
				(1)the development of
			 new State and regional maternity care quality collaboratives;
				(2)expanded activities of existing maternity
			 care quality collaboratives; and
				(3)maternity care initiatives within
			 established State and regional quality collaboratives that are not focused
			 exclusively on maternity care.
				(b)Eligible
			 entityThe following entities
			 shall be eligible for a grant under
			 subsection (a):
				(1)Quality collaboratives that focus entirely,
			 or in part, on maternity care initiatives, to the extent that such
			 collaboratives use such grant only for such initiatives.
				(2)Entities seeking
			 to establish a maternity care quality collaborative.
				(3)State Medicaid
			 agencies.
				(4)State departments
			 of health.
				(5)Health insurance
			 issuers (as such term is defined in section 2791 of the Public Health Service
			 Act (42 U.S.C. 300gg–91).
				(6)Provider organizations, including
			 associations representing—
					(A)health
			 professionals; and
					(B)hospitals.
					(c)Eligible
			 projects and programsIn
			 order for a project or program of an eligible entity to be eligible for funding
			 under
			 subsection (a), the project or program must
			 have goals that are designed to improve the quality of maternity care
			 delivered, such as—
				(1)improving the
			 appropriate use of cesarean section;
				(2)reducing maternal
			 and newborn morbidity rates;
				(3)improving
			 breast-feeding rates;
				(4)reducing hospital readmission rates;
				(5)identifying improvement priorities through
			 shared peer review and third-party reviews of qualitative and quantitative
			 data, and developing and carrying out projects or programs to address such
			 priorities; or
				(6)delivering
			 risk-appropriate levels of care.
				(d)ActivitiesActivities
			 that may be supported by the funding under
			 subsection (a) include the following:
				(1)Facilitating
			 performance data collection and feedback reports to providers with respect to
			 their performance, relative to peers and benchmarks, if any.
				(2)Developing,
			 implementing, and evaluating protocols and checklists to foster safe,
			 evidence-based practice.
				(3)Developing, implementing, and evaluating
			 programs that translate into practice clinical recommendations supported by
			 high-quality evidence in national guidelines, systematic reviews, or other
			 well-conducted clinical studies.
				(4)Developing
			 underlying infrastructure needed to support quality collaborative activities
			 under this subsection.
				(5)Providing technical assistance to providers
			 and institutions to build quality improvement capacity and facilitate
			 participation in collaborative activities.
				(6)Developing the capability to access the
			 following data sources:
					(A)A mother’s
			 prenatal, intrapartum, and postpartum records.
					(B)A mother’s medical
			 records.
					(C)An infant’s
			 medical records since birth.
					(D)Birth and death
			 certificates.
					(E)Any other relevant
			 State-level generated data (such as data from the pregnancy risk assessment
			 management system (PRAMS)).
					(7)Developing access to blinded liability
			 claims data, analyzing the data, and using the results of such analysis to
			 improve practice.
				(e)Special rule for
			 births
				(1)In
			 generalSubject to paragraph (2), if a grant under
			 subsection (a) is for a project or program
			 that focuses on births, at least 25 percent of the births addressed by such
			 project or program must occur in health facilities that perform fewer than
			 1,000 births per year.
				(2)ExceptionIn
			 the case of a grant under subsection (a) for a project or program located in a
			 State in which less than 25 percent of the health facilities in the State
			 perform less than 1,000 births per year, the percentage of births in such
			 facilities addressed by such project or program shall be commensurate with the
			 Statewide percentage of births performed at such facilities.
				(f)Use of quality
			 measuresProjects and
			 programs for which such a grant is made shall—
				(1)include data collection with rapid analysis
			 and feedback to participants with a focus on improving practice and health
			 outcomes;
				(2)develop a plan to
			 identify and resolve data collection problems;
				(3)identify and
			 document evidence-based strategies that will be used to improve performance on
			 quality measures and other metrics; and
				(4)exclude from
			 quality measure collection and reporting physicians and midwives who attend
			 fewer than 30 births per year.
				(g)Reporting on
			 quality measuresAny reporting requirements established by a
			 project or program funded under
			 subsection (a) shall be designed to—
				(1)minimize costs and
			 administrative effort; and
				(2)use existing data
			 resources when feasible.
				(h)ClearinghouseThe Secretary shall establish an online,
			 open-access clearinghouse to make protocols, procedures, reports, tools, and
			 other resources of individual collaboratives available to collaboratives and
			 other entities that are working to improve maternity care quality.
			(i)EvaluationA quality collaborative (or other entity
			 receiving a grant under
			 subsection (a)) shall—
				(1)develop and carry out plans for evaluating
			 its maternity care quality improvement programs and projects; and
				(2)publish its
			 experiences and results in articles, technical reports, or other formats for
			 the benefit of others working on maternity care quality improvement
			 activities.
				(j)Annual reports
			 to SecretaryA quality collaborative or other eligible entity
			 that receives a grant under
			 subsection (a) shall submit an annual report
			 to the Secretary containing the following:
				(1)A
			 description of the activities carried out using the funding from such
			 grant.
				(2)A description of any barriers that limited
			 the ability of the collaborative or entity to achieve its goals.
				(3)The achievements of the collaborative or
			 entity under the grant with respect to the quality, health outcomes, and value
			 of maternity care.
				(4)A
			 list of lessons learned from the grant.
				Such
			 reports shall be made available to the public.(k)Governance
				(1)In
			 generalA maternity care
			 quality collaborative or a maternity care program within a broader quality
			 collaborative that is supported under subsection (a) shall be governed by a
			 multi-stakeholder executive committee.
				(2)CompositionSuch
			 executive committee shall include individuals who represent—
					(A)physicians,
			 including physicians in the fields of general obstetrics, maternal-fetal
			 medicine, family medicine, neonatology, and pediatrics;
					(B)nurse-practitioners
			 and nurses;
					(C)certified
			 nurse-midwives and certified midwives;
					(D)health facilities
			 and health systems;
					(E)consumers;
					(F)employers and
			 other private purchasers;
					(G)Medicaid programs;
			 and
					(H)other public
			 health agencies and organizations, as appropriate.
					Such
			 committee also may include other individuals, such as individuals with
			 expertise in health quality measurement and other types of expertise as
			 recommended by the Secretary. Such committee also may be composed of a
			 combination of general collaborative executive committee members and maternity
			 specific project executive committee members.(l)ConsultationA quality collaborative or other eligible
			 entity that receives a grant under
			 subsection (a) shall engage in regular
			 ongoing consultation with—
				(1)regional and State public health agencies
			 and organizations;
				(2)public and private
			 health insurers; and
				(3)regional and State
			 organizations representing physicians, midwives, and nurses who provide
			 maternity services.
				(m)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $15,000,000 to carry out this section. Funds appropriated under this subsection
			 shall remain available until expended.
			
